DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 11, 12, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,987 in view of Wormald (Pub No US 2007/0054627). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,965,987 already captures the claimed scope of claims 1, 11 and 18 of the instant application, except for explicitly disclosing that the media content and the adapted media content are simultaneously presented on the first device and the second device respectively for a predetermined time period.
Nevertheless, in a similar field of endeavor Wormald discloses that the media content and the adapted media content are simultaneously presented on the first device and the second device respectively for a predetermined time period (Paragraph [0026] figure 1; when transferring the content to a second device, the media may be played for a predetermined period of time simultaneously on both devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,965,987 by specifically providing the elements mentioned above, as taught by Wormald, for the predictable result of preventing the user from missing any media after the transfer but before using the second device (Wormald – paragraph [0026]).

Regarding claims 3, 4, 10, 13 and 20, they are similar to claim 2 of U.S. Patent No. 10,965,987.

Regarding claim 5, they are similar to claim 3 of U.S. Patent No. 10,965,987.

Regarding claims 6 and 15, they are similar to claim 6 of U.S. Patent No. 10,965,987.

Regarding claim 7, they are similar to claim 8 of U.S. Patent No. 10,965,987.

Regarding claims 8 and 14, they are similar to claim 10 of U.S. Patent No. 10,965,987.

Regarding claims 9 and 17, they are similar to claim 1 of U.S. Patent No. 10,965,987.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,987 in view of Baalbergen et al. (Pub No US 2009/0232481). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,965,987 already captures the claimed scope of claim 16 of the instant application, except for determining that the user has moved is based on wireless communication with a token carried by the user.
Nevertheless, in a similar field of endeavor Baalbergen discloses that the determining that the user has moved is based on wireless communication with a token carried by the user (Paragraphs [0014]-[0018]; using status information from an RFID tag to handoff content playback to another device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 10,965,987 by specifically providing the elements mentioned above, as taught by Baalbergen, for the predictable result of implementing well-known RDIF tag technology to keep track of user viewing activities.




Claims 11, 12, 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,356,983 in view of Wormald (Pub No US 2007/0054627). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,356,983 already captures the claimed scope of claims 1, 11 and 18 of the instant application, except for explicitly disclosing that the media content and the adapted media content are simultaneously presented on the first device and the second device respectively for a predetermined time period.
Nevertheless, in a similar field of endeavor Wormald discloses that the media content and the adapted media content are simultaneously presented on the first device and the second device respectively for a predetermined time period (Paragraph [0026] figure 1; when transferring the content to a second device, the media may be played for a predetermined period of time simultaneously on both devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,356,983 by specifically providing the elements mentioned above, as taught by Wormald, for the predictable result of preventing the user from missing any media after the transfer but before using the second device (Wormald – paragraph [0026]).

Regarding claims 13, 14 and 20, they are similar to claim 7 of U.S. Patent No. 9,356,983.

Regarding claims 15, they are similar to claim 2 of U.S. Patent No. 9,356,983.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,356,983 in view of Baalbergen et al. (Pub No US 2009/0232481). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 9,356,983 already captures the claimed scope of claim 16 of the instant application, except for determining that the user has moved is based on wireless communication with a token carried by the user.
Nevertheless, in a similar field of endeavor Baalbergen discloses that the determining that the user has moved is based on wireless communication with a token carried by the user (Paragraphs [0014]-[0018]; using status information from an RFID tag to handoff content playback to another device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. Patent No. 9,356,983 by specifically providing the elements mentioned above, as taught by Baalbergen, for the predictable result of implementing well-known RDIF tag technology to keep track of user viewing activities.







Allowable Subject Matter
Claims 1-10 are allowed.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11 – 13, 15 and 18 – 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger et al. (Pub No US 2008/0183645) in view of Wormald (Pub No US 2007/0054627) further in view of Richardson et al. (Pub No US 2008/0034095). Hereinafter, referenced as Burger, Wormald and Richardson, respectively.

Regarding claim 11, Burger discloses a device (e.g. continuity service component 102) comprising: 
a processing system including a processor (Paragraph [0024] figure 1); 
and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Paragraphs [0024] [0072] figure 1), comprising: 
determining that a user consuming media content via a first device at a first location has moved to a second location (Paragraphs [0028] [0029] figure 1; when a change in location is detected, the continuity service component 102 may transfer the service between devices 106); 
determining that the user desires to consume the media content via a second device at the second location (Paragraph [0029] figure 1; the user may acknowledge the transfer); 
and adapting, responsive to the determining, a format of the media content for presentation on the second device according to output characteristics of the second device to generate adapted media content (Paragraph [0042] figure 1; transcoding the content on the fly into a format that the second device is able to consume).
However, it is noted that Burger is silent to explicitly disclose that the media content and the adapted media content are simultaneously presented on the first device and the second device respectively for a predetermined time period.  
Nevertheless, in a similar field of endeavor Wormald discloses that the media content and the adapted media content are simultaneously presented on the first device and the second device respectively for a predetermined time period (Paragraph [0026] figure 1; when transferring the content to a second device, the media may be played for a predetermined period of time simultaneously on both devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burger by specifically providing the elements mentioned above, as taught by Wormald, for the predictable result of preventing the user from missing any media after the transfer but before using the second device (Wormald – paragraph [0026]).
However, it is noted that Burger and Wormald are silent to explicitly disclose that in accordance with the format of the media content not matching the output characteristics of the second device, additional content different from the media content is incorporated in the adapted media content for presentation on the second device, wherein a format of the additional content is selected according to the output characteristics of the second device.
Nevertheless, in a similar field of endeavor Richardson discloses that in accordance with the format of the media content not matching the output characteristics of the second device (e.g. radio to television), additional content different (e.g. video) from the media content is incorporated in the adapted media content for presentation on the second device, wherein a format of the additional content is selected according to the output characteristics of the second device (Paragraphs [0013] [0019] [0020] figure 1; radio to television video handoff, wherein video is reasonably interpreted as additional content that the radio was not presenting to the user).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burger and Wormald by specifically providing the elements mentioned above, as taught by Richardson, for the predictable result of allowing the user to seamlessly continue enjoyment of content, e.g. game, from the car to the house once the user arrives home (Richardson – paragraph [0003]).

Regarding claim 12, Burger, Wormald and Richardson disclose the device of claim 11; however, it is noted that Burger is silent to explicitly disclose that the media content is no longer presented on the first device responsive to expiration of the time period.
Nevertheless, in a similar field of endeavor Wormald discloses that the media content is no longer presented on the first device responsive to expiration of the time period (Paragraph [0026] figure 1; when transferring the content to a second device, the media may be played for a predetermined period of time simultaneously on both devices). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burger by specifically providing the elements mentioned above, as taught by Wormald, for the predictable result of preventing the user from missing any media after the transfer but before using the second device (Wormald – paragraph [0026]).

Regarding claim 13, Burger, Wormald and Richardson disclose the device of claim 11; moreover, Burger discloses analyzing a content consumption history of the user to determine a content consumption pattern of the user during location changes by the user (Paragraph [0046]; context generation component 402 can use most any information available, e.g. personal information manager (PIM) data, activity data, historical data, to establish context. Once a context is established, the system can employ this context in order to determine a device to automatically migrate or to suggest to a user).

Regarding claim 15, Burger, Wormald and Richardson disclose the device of claim 11; however, it is noted that Burger and Wormald are silent to explicitly disclose that at least one of the first device or the second device is a mobile device that receives the media content in a less-than-ready form.
Nevertheless, in a similar field of endeavor Richardson discloses at least one of the first device or the second device is a mobile device that receives the media content in a less-than-ready form (Paragraphs [0036] [0038] figure 1; the device may be a mobile device receiving digital video broadcast handheld (DVB-H) format, which needs to be decoded, e.g. less than ready).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burger and Wormald by specifically providing the elements mentioned above, as taught by Richardson, for the predictable result of allowing the receiver to receive video content in a compressed manner in order to utilize less network bandwidth.


Regarding claims 18-20, Burger, Wormald and Richardson disclose all the limitations of claims 18-20; therefore, claims 18-20 are rejected for the same reasons stated in claims 11-13, respectively.



Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger, Wormald and Richardson further in view of DaCosta (Pub No US 2007/0067808). Hereinafter, referenced as DaCosta.

Regarding claim 14, Burger, Wormald and Richardson disclose the device of claim 11; moreover, Burger discloses that the format of the media content is adapted (Paragraph [0042] figure 1; transcoding the content on the fly into a format that the second device is able to consume).
However, it is noted that Burger, Wormald and Richardson are silent to explicitly disclose that the format of the media content is adapted based on user preferences, user demographic information, media keys, subscription information, credentials, usage history or a combination thereof.
Nevertheless, in a similar field of endeavor DaCosta discloses that the format of the media content is adapted based on user preferences, user demographic information, media keys, subscription information, credentials, usage history or a combination thereof (Paragraphs [0054] [0072] figure 6; the user determines whether to transcode the content to be transferred to the second device, e.g. user preference).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burger, Wormald and Richardson by specifically providing the elements mentioned above, as taught by DaCosta, for the predictable result of allowing user preferences to dictate whether to transcode content before it is handed off to another device (DaCosta – paragraph [0072]).



Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burger, Wormald and Richardson further in view of Baalbergen et al. (Pub No US 2009/0232481). Hereinafter, referenced as Baalbergen.

Regarding claim 16, Burger, Wormald and Richardson disclose the device of claim 11; moreover, Burger discloses determining that the user has moved  (Paragraphs [0028] [0029] figure 1; when a change in location is detected, the continuity service component 102 may transfer the service between devices 106).
However, it is noted that Burger, Wormald and Richardson are silent to explicitly discloses that the determining that the user has moved is based on wireless communication with a token carried by the user.
Nevertheless, in a similar field of endeavor Baalbergen discloses that the determining that the user has moved is based on wireless communication with a token carried by the user (Paragraphs [0014]-[0018]; using status information from an RFID tag to handoff content playback to another device).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Burger, Wormald and Richardson by specifically providing the elements mentioned above, as taught by Baalbergen, for the predictable result of implementing well-known RDIF tag technology to keep track of user viewing activities.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNIOR O MENDOZA whose telephone number is (571)270-3573. The examiner can normally be reached Mon-Fri 11 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNIOR O MENDOZA/Primary Examiner, Art Unit 2423